RECORD IMPOUNDED

                               NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2321-18T2

IN THE MATTER OF THE
CIVIL COMMITMENT OF K.K.1
_____________________________

                   Argued telephonically November 21, 2019 –
                   Decided December 9, 2019

                   Before Judges Mayer and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Docket No. ATCC-
                   1719-18.

                   Amy Beth DeNero, Assistant Deputy Public Defender,
                   argued the cause for appellant K.K. (Joseph E. Krakora,
                   Public Defender, attorney; Amy Beth DeNero, on the
                   brief).

                   Brendan Joseph Kavanagh argued the cause for
                   respondent Cumberland County Counsel (Kavanagh &
                   Kavanagh, LLC, attorneys; Brendan Joseph Kavanagh,
                   on the brief).

PER CURIAM




1
    We use initials to preserve the minor's privacy. R. 1:38-3(f)(2).
      K.K., a minor, appeals from an order of civil commitment limited to a

procedural issue regarding her commitment proceeding.        She contends her

procedural due process rights were violated because the commitment hearing

was not held within fourteen days from "initial inpatient admission" under Rule

4:74-7A. We disagree and affirm.

      The question before this court is when does the fourteen-day period for

scheduling a minor's commitment hearing commence. K.K. argues calculation

of the fourteen-day period commences the day the minor is admitted to a facility

through a voluntary parental admission. Under K.K.'s interpretation of the rule,

a facility admitting a minor through a voluntary parental admission would have

to immediately apply to the court in anticipation of a possible involuntary

commitment to schedule a hearing within fourteen days.

      The civil commitment judge rejected K.K.'s interpretation of the rule,

concluding the fourteen-day period should be calculated from the date of the

temporary involuntary commitment order, after the minor has been in the care

of the facility for up to seven days. For the reasons expressed in this opinion,

we are satisfied the commencement of the time period for calculating the

scheduling of a minor's initial commitment hearing begins upon the issuance of

a temporary involuntary commitment order.


                                                                        A-2321-18T2
                                       2
      The facts are undisputed. K.K.'s parents voluntarily admitted her to a

hospital facility for mental health issues. The seven-day voluntary parental

admission began on December 7, 2018. Before the seven-day period expired,

the hospital determined K.K. required further observation and treatment. On

December 13, 2018, the hospital applied for and received a temporary order of

commitment. The December 13 order scheduled K.K.'s initial commitment

hearing for December 27, 2018.

      Counsel for K.K. asked the court to reschedule the initial hearing in

accordance with Rule 4:74-7A(b)(2). K.K.'s attorney argued the rule required

an initial commitment hearing for a minor be held within fourteen days of the

minor's initial inpatient admission to the facility. Counsel asserted that the

fourteen-day time period commenced on December 7, 2018, the date K.K.'s

parents voluntarily admitted their daughter to the hospital.    According to

counsel's calculation, the initial commitment hearing should have been

scheduled no later than December 22, 2018. The court declined to reschedule

K.K.'s commitment hearing.

      On December 27, 2018, K.K. appeared with her counsel for the initial

commitment hearing. Counsel renewed her objection to the proceeding, arguing




                                                                      A-2321-18T2
                                      3
K.K.'s procedural due process rights were violated because the commitment

hearing was untimely.

      The hearing judge determined the date of conversion from a seven-day

parental admission of a minor to an involuntary commitment triggers the

fourteen-day time period for scheduling the initial commitment hearing. The

judge found,

            [there is] impossibility that exists on many of these
            cases when a seven-day is converted. After seven or
            [fourteen] days even, it's impossible to date back to the
            initial day of admission even on the seven[th]-day and
            then have a hearing within fourteen days say if the
            conversion happens at the fourteenth day or the
            fifteenth day.

      Recognizing the potential impossibility of scheduling an initial

commitment hearing under K.K.'s interpretation of the rule, the judge explained,

            [M]y decision is going to be . . . something that can be
            applied to all cases and not just this fact-sensitive case
            which in this particular case, perhaps if we mobilized
            somehow, we could get here before the fourteen days,
            but that wasn't possible.

            So what I'm going to use as sort of a benchmark is the
            day of conversion from the seven-day [parental
            admission] to the involuntary status. The day of
            conversion to involuntary status was on December 14th
            which would mean that the hearing has to be held
            before [December] 28th.



                                                                         A-2321-18T2
                                        4
     Today being the 27th, I am . . . satisfied - - as satisfied
     as I can be with respect to all of the contradictions and
     confusions in this very unclear nebulous arena with
     respect to youth hearings for civil commitments, but I'm
     as satisfied as I can be at this time that we are within
     the time frame necessary and . . . we can proceed with
     the hearing or in the commitment.

On appeal, K.K. raises the following arguments:

     POINT I

     THE TRIAL COURT COMMITTED PLAIN ERROR
     OF LAW BY ORDERING [K.K.]'S CONTINUED
     COMMITMENT        AS    CONSTITUTIONAL
     GUARANTEES OF DUE PROCESS AND THE NEW
     JERSEY    COURT    RULE   INDISPUTABLY
     REQUIRE[S] THAT A MINOR COMMITTEE'S
     INITIAL CIVIL COMMITMENT HEARING BE
     HELD WITHIN [FOURTEEN] DAYS OF THE
     MINOR'S   INITIAL  ADMISSION   TO  THE
     FACILITY.

     POINT II

     THE TRIAL COURT ERRED WHEN IT UTILIZED
     THE DATE OF [K.K.]'S CONVERSION FROM A
     [SEVEN]-DAY PARENTAL ADMISSION TO AN
     INVOLUNTARY CIVIL COMMITTEE AS THE
     TRIGGER FOR THE [FOURTEEN]-DAY TIME
     LIMIT AS THE PLAIN LANGUAGE OF R. 4:74-
     7A(d)(1) CLEARLY REQUIRES THAT A MINOR'S
     HEARING MUST BE SCHEDULED WITHIN
     [FOURTEEN] DAYS OF THE INITIAL ADMISSION
     TO THE FACILITY.




                                                                   A-2321-18T2
                                 5
      Where the trial court makes its own "interpretation of the law and the legal

consequences that flow from established facts," it is owed no special deference

on appeal. Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995). The traditional canons of statutory interpretation govern court rules.

State v. Robinson, 229 N.J. 44, 67 (2017). The statutory interpretation analysis

begins with the plain meaning of the language. Wiese v. Dedhia, 188 N.J. 587,

592 (2006). The words of the rule must be "ascribe[d] . . . their ordinary meaning

and significance . . . in context with related provisions so as to give sense to the

legislation as a whole." DiProspero v. Penn, 183 N.J. 477, 492 (2005) (citations

omitted).

      When the language of a rule is susceptible of more than one plausible

interpretation, a court may consider extrinsic evidence such as legislative

history, committee reports, and contemporaneous construction to aid its

analysis. Id. at 492-93. Courts should interpret rules "sensibly rather than

literally," State v. State Troopers Fraternal Ass'n, 134 N.J. 393, 401 (1993)

(quoting Schierstead v. Brigantine, 29 N.J. 220, 230 (1959)), to avoid absurd or

unreasonable results. State v. Lewis, 185 N.J. 363, 369 (2005) (quoting State v.

Gill, 47 N.J. 441, 444 (1966)).




                                                                            A-2321-18T2
                                         6
      The rule governing civil commitment of a minor provides for voluntary

admission by a parent for up to seven days. R. 4:74-7A(d)(1). However,


             [i]f further hospitalization is then required, the
             applicant shall proceed in accordance with R. 4:74-7(e).
             If an application for commitment is made during such
             admission, the final hearing shall be held within 14
             days of the initial inpatient admission to the facility,
             adjournable only in accordance with paragraph (b)(2)
             of this rule.

             [R. 4:74-7A(d)(1) (emphasis added).]

      The terms "commitment" and "admission" are not defined in the rule.

Throughout the rule, "admission" frequently refers to voluntary treatment,

including treatment at the request of a minor's parents. See R. 4:74-7A(c)

("Irrespective of whether the standard of involuntary commitment stated by this

rule is met, any minor 14 years of age or over may request admission to a

[defined facility] . . . on a finding that the minor's request is informed and

voluntary"); R. 4:74-7A(d)(1) ("This rule shall not be construed to require any

court procedure or approval for the admission of a minor by the minor's parent

. . . to a [defined facility] . . . provided the admission is independently approved

by a physician on the staff of the facility").

      On the other hand, "commitment" often refers to involuntary, judicially

ordered treatment. See R. 4:74-7A(b)(2) ("order of temporary commitment");

                                                                            A-2321-18T2
                                         7
R. 4:74-7A(b)(4) ("final order of commitment pursuant to R. 4:74-7(f) may be

entered"); R. 4:74-7A(b)(5) ("[t]he commitment shall be judicially reviewed");

R. 4:74-7A(d)(1) ("[i]f an application for commitment is made during such

[parental] admission"); R. 4:74-7A(d)(2) ("The [defined facility] shall [upon the

admitting parent's request] discharge the minor as soon as practicable but no

later than 48 hours after the request unless the facility obtains a temporary order

of commitment.").

      As the judge expressed in her oral decision, the "consensus [is] there is no

consensus" on the exact meaning of the term "initial inpatient admission" for

calculating the date of a minor's initial commitment hearing. Based on the

ambiguity in the language of the rule, we look to extrinsic evidence and canons

of statutory construction to resolve the issue.   DiProspero, 183 N.J. at 492-93.

      Rule 4:74-7A was drafted by the Mental Commitments Subcommittee

(Subcommittee) of the Civil Practice Committee (Committee) to address the

concerns of mental health care providers, advocates for children, and the New

Jersey Supreme Court regarding the constitutional rights of minors in civil

commitment proceedings. Throughout the text of the rule and in the committee

reports preceding adoption of the rule, the terms "commitment" and "admission"

are not defined and often are used interchangeably.


                                                                           A-2321-18T2
                                        8
      The rules governing civil commitments have been periodically reviewed

to establish substantive standards and ensure the commitment process affords

the requisite constitutional protections. See In re Commitment of N.N., 146 N.J.

112, 119-24 (1996) (discussing legislative history of the commitment statute and

rule). Recognizing that the statute governing civil commitment only applied to

adults, during the 1992-1994 rules cycle, the Subcommittee reviewed the rule

related to civil commitment of minors. Report of the Mental Commitments

Subcommittee of the Civil Practice Committee, Dec. 1993 at 2.                The

Subcommittee recommended "commitment hearings for minors within 14 days

of a minor's initial commitment." Id. at 17. It explained:

                   The Subcommittee is of the opinion that where
            the period of commitment for a minor is likely to be
            only 28 days, a hearing should be scheduled within the
            first 14 days of initial commitment rather than 20 days
            into a 28 day program. The Subcommittee believes that
            14 day hearings for minors will provide a meaningful
            opportunity to be heard within a reasonable time after
            admission and that 14 days are sufficient for hospital
            authorities to conduct assessments, and for the minor
            and his or her family to prepare for the hearing. . . .

                   Additionally, if the rule is changed to require the
            scheduling of hearings for minors within 14 days of
            initial commitment, R. 4:74-7(c)(4) must also be
            amended to provide for the service of notices of hearing
            not less than five days prior to the hearing.

            [Ibid. (emphasis added).]

                                                                         A-2321-18T2
                                        9
      In the 1994-1996 rules cycle, the Committee sought public input regarding

the civil commitment of minors. Based on that input, the Committee drafted

proposed Rule 4:74-7A, governing civil commitment of minors, and sought

additional public comment. 1996 Civil Practice Committee Report at 231-32.

      Near the end of the 1994-1996 rules cycle, the Supreme Court decided

N.N. The Court directed the Civil Practice Committee to recommend a rule

implementing the substantive standards it established in N.N., 146 N.J. at 138;

see Pressler & Verniero, Current N.J. Court Rules, cmts. 1-2 on R. 4:74-7A

(2020).

      Following the Court's instruction, the Subcommittee proposed a rule

incorporating the standards framed in N.N. Memorandum from the Mental

Commitments Subcommittee to Civil Practice Committee Members (Nov. 19,

1996). In the Subcommittee's memorandum, it used the words "admission" and

"commitment" interchangeably. Ibid. In January 1997, the Court adopted the

Committee's proposed rule governing civil commitment of minors. 1998 Civil

Practice Committee Report at 213. Neither the legislative history nor the text

of the rule provide clear guidance in defining the terms "admission "and

"commitment."




                                                                       A-2321-18T2
                                     10
      Having determined the plain language and legislative history of Rule 4:74-

7A do not resolve the issue on appeal, we examine intent and purpose of the

rule. McClain v. Bd. of Review, Dep't of Labor, 237 N.J. 445, 461 (2019). The

legislative history, while not binding, provides insight into legislative intent and

"overall policy and purpose" of the rule. In re City of Plainfield's Park-Madison

Site, 372 N.J. Super. 544, 552-53 (App. Div. 2004) (citing Cedar Cove, Inc. v.

Stanzione, 122 N.J. 202, 213 (1991)). "The construction that will best effectuate

the [rule's] ultimate objectives is to be preferred." Cedar Cove, 122 N.J. at 213.

      K.K.'s interpretation of Rule 4:74-7A does not further the objective and

purpose of the procedural portion of the rule regarding the scheduling of the

initial commitment hearing. The legislative history of the rule, as established in

the Committee reports, Subcommittee memorandum, and the Court's decision in

N.N., evidences the purpose of scheduling hearings within fourteen days of

initial inpatient admission is to provide the minor, his or her family, and the

hospital facility with the opportunity to prepare for the hearing. The rule also

seeks to encourage and destigmatize the use of voluntary commitments as a

treatment option for minors.

      The immediate docketing of commitment proceedings for minors on the

date of voluntary parental admission, as suggested by K.K., would undermine


                                                                            A-2321-18T2
                                        11
the laudable goals of promoting least restrictive mental health treatment,

encouraging voluntary commitment and minimizing the stigma associated with

seeking treatment for mental health issues. Under K.K.'s interpretation of the

rule, upon the day of a minor's admission to a facility, the hospital staff would

be required to assess the minor instantaneously and decide immediately whether

to seek commitment of the minor. Such a procedure would cause an unnecessary

rush to medical judgment and stigmatize voluntary parental admissions of

minors in need of mental health services. As a result, parents may be dissuaded

from seeking critical care for their child.

      Moreover, under K.K.'s interpretation of Rule 4:74-7A, where a minor's

custody status is converted from a voluntary parental admission to temporary

order of commitment after seven days, a hearing would have to be held seven

days thereafter. Such a construction is inconsistent with the intent and purpose

of the rule. The compressed schedule under K.K.'s reading of the rule would

unduly truncate the parties' abilities to assess the minor patient, determine

whether commitment of the minor is necessary, serve notice of the commitment

hearing, and formulate arguments to be presented at the hearing. See In re

Commitment of Z.O., 197 N.J. Super. 330, 336-37 (App. Div. 1984) (rejecting

a similar argument under the repealed commitment statute).


                                                                         A-2321-18T2
                                        12
      Applying K.K.'s reading of Rule 4:74-7A would significantly decrease the

time period for parties to prepare for the commitment hearing and would not

further the objective or purpose of the rule. K.K.'s interpretation would create

an "impossibly compressed time schedule," and we "cannot ascribe . . . the intent

to create a time schedule that would not work." Z.O., 197 N.J. Super. at 336-

37.

      We also reject K.K.'s claim that the trial court's analysis and application

of Rule 4:74-7A violated her constitutional liberty interests and due process

protections. The State's authority to involuntarily commit people for psychiatric

treatment is circumscribed by the constitutional rights accorded to the

individuals to be committed. In re Commitment of S.L., 94 N.J. 128, 136 (1983).

Procedural due process requires notice and a judicial hearing, at which the

individual to be committed has the right to be represented by counsel and present

evidence. Id. at 137.

      Aside from her asserted six-day delay in the scheduling of the initial

commitment hearing, K.K. received every other procedural and substantive due

process right accorded in such a proceeding. She was represented by counsel in

a judicial hearing. K.K. had the chance to present evidence on her own behalf,

and her counsel had the opportunity to cross-examine testifying witnesses. We


                                                                         A-2321-18T2
                                      13
are satisfied that K.K.'s constitutional rights were not violated as a result of

scheduling her commitment hearing on December 27, 2018.

      We understand from K.K.'s merits brief that judicial calculation of the

fourteen-day time period for scheduling a minor's initial commitment hearing

may vary throughout the State.     We suggest that the Office of the Public

Defender seek a clarification from the Civil Practice Committee regarding the

date for commencement of the fourteen-day period for scheduling an initial

commitment hearing in accordance with Rule 4:74-7A(d).

      Affirmed.




                                                                        A-2321-18T2
                                      14